MEMORANDUM DECISION                                                      FILED
                                                                    Nov 02 2018, 8:59 am

Pursuant to Ind. Appellate Rule 65(D), this                              CLERK
Memorandum Decision shall not be regarded as                         Indiana Supreme Court
                                                                        Court of Appeals
precedent or cited before any court except for the                        and Tax Court

purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Marielena Duerring                                     Curtis T. Hill, Jr.
South Bend, Indiana                                    Attorney General of Indiana
                                                       J.T. Whitehead
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

D’Andre Lee Goodwin, Jr.,                                  November 2, 2018
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           18A-CR-1335
        v.                                                 Appeal from the Elkhart Superior
                                                           Court
State of Indiana,                                          The Honorable Kristine Osterday,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           20D01-1602-F1-1



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1335 | November 2, 2018             Page 1 of 5
                                          Case Summary
[1]   In March of 2015, D’Andre Goodwin, Jr., and A.M. were both incarcerated in

      the Elkhart County Jail when Goodwin became aware that a relative of A.M.’s

      had been involved in Goodwin’s arrest. Goodwin told A.M. that he was going

      to kill the relative and A.M.’s family. A couple of weeks later, Goodwin

      approached A.M., told A.M. to fellate him, and said that A.M. knew what

      would happen if he refused. A.M. complied out of fear for his relatives. The

      State charged Goodwin with Level 1 felony rape, and a jury found him guilty as

      charged. Goodwin contends that the State produced insufficient evidence to

      sustain his conviction. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   In early March of 2015, A.M. was incarcerated in the Elkhart County Jail.

      A.M. was in the same “pod” as Goodwin and six others, and everyone in the

      pod got along well until Goodwin found out that A.M. was related to the

      officer who had arrested him, Elkhart Police Detective Bryan Schroth.

      Goodwin began threatening A.M.’s family in general and Detective Schroth in

      particular, telling A.M. that he was going kill his family, attach a bomb to

      Detective Schroth’s car, and “go American Gangster on him.” Tr. Vol. II p.

      128. American Gangster is a film in which a character “did some really

      screwed up stuff, I mean, flaying people alive.” Tr. Vol. II p. 128. A.M. took

      these threats seriously, in part because he believed Goodwin to be affiliated

      with the gang “the Folks[,]” which, in turn, is allegedly affiliated with the

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1335 | November 2, 2018   Page 2 of 5
      “Gangster Disciples.” Tr. Vol. II p. 130. A.M. believed that if Goodwin “had

      enough pull then yeah, they very well could die.” Tr. Vol. II p. 131. A.M. did

      not immediately report the threats out of fear.


[3]   “[A] couple weeks” later, Goodwin and A.M. were alone in their bunk room

      when Goodwin walked over, “dropped his pants, [and] told [A.M.] to suck his

      d[***.]” Tr. Vol. II p. 135; Vol. III p. 19. Goodwin told A.M. that he had to

      fellate him or he “knew what would happen” and that he “‘kn[e]w what [he]

      had to do.’” Tr. Vol. II pp. 139, 199. A.M. did not resist because he was

      “scared for [his] family” and “worried about [his] cousins.” Tr. Vol. III p. 23.

      After Goodwin ejaculated and left to take a shower, A.M. “climbed under [his]

      covers and cried[,]” feeling “terrified [and] ashamed.” Tr. Vol. II p. 140.

      Approximately two weeks later, A.M. reported the incident to his mother

      during a video call, and she reported it to A.M.’s attorney, who contacted the

      authorities.


[4]   On January 29, 2016, the State charged Goodwin with Level 1 felony rape. On

      April 19, 2018, the jury found Goodwin guilty as charged. On May 11, 2018,

      the trial court sentenced Goodwin to thirty years of incarceration, with five

      years suspended to probation.


                                Discussion and Decision
[5]   Goodwin contends that the State produced insufficient evidence to sustain his

      conviction for Level 1 felony rape. When reviewing the sufficiency of the

      evidence, we neither weigh the evidence nor resolve questions of credibility.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1335 | November 2, 2018   Page 3 of 5
      Jordan v. State, 656 N.E.2d 816, 817 (Ind. 1995). We look only to the evidence

      of probative value and the reasonable inferences to be drawn therefrom which

      support the verdict. Id. If from that viewpoint there is evidence of probative

      value from which a reasonable trier of fact could conclude that the defendant

      was guilty beyond a reasonable doubt, we will affirm the conviction. Spangler v.

      State, 607 N.E.2d 720, 724 (Ind. 1993).


[6]   In order to convict Goodwin of Level 1 felony rape, the State was required to

      establish that he “knowingly or intentionally cause[d A.M.] to perform or

      submit to [an act involving … a sex organ of one (1) person and the mouth …

      of another person] by using or threatening the use of deadly force[.]” Ind. Code

      §§ 35-42-4-1; 35-31.5-2-221.5. Goodwin contends that the State failed to

      produce evidence sufficient to establish that his threats to A.M. were

      “imminent.” Although the State argues that there is no statutory requirement

      that the State prove that the threats were imminent, we leave that question for

      another day, because even if the State was required to establish that the threats

      were imminent, it produced sufficient evidence to do just that.


[7]   The Indiana Supreme Court has held that “[i]t is sufficient if the threat of

      deadly force is imminent enough to cause the victim to submit to the

      aggressor.” Pennington v. State, 523 N.E.2d 414, 415–16 (Ind. 1988). A.M.

      testified that while he did not want to fellate Goodwin, Goodwin told him that

      he had to or he “knew what would happen” and that he submitted to him out of

      fear that he would kill (or cause to be killed) his family and cousins. Even

      though Goodwin did not reiterate his previous threats against A.M.’s relatives,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1335 | November 2, 2018   Page 4 of 5
      he reminded A.M. that they were still in full force, causing him to submit. This

      is sufficient evidence to support a finding that Goodwin’s threats were

      “imminent.”


[8]   Goodwin also argues that the threats he made against A.M.’s relatives cannot

      sustain his conviction because there was insufficient evidence to establish that

      he had the ability to follow through. The question, however, is not whether

      Goodwin had the ability to make good on his threats, it is whether they caused

      A.M. to perform fellatio on him, and there is sufficient evidence to establish

      that they did. A.M. testified that he believed Goodwin had the ability to harm

      his relatives due to his alleged gang affiliation and, as mentioned, that he

      submitted to Goodwin’s demand out of fear for their safety. We conclude that

      the State produced sufficient evidence to sustain Goodwin’s conviction for

      Level 1 felony rape.


[9]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1335 | November 2, 2018   Page 5 of 5